 



Exhibit 10.20
AMENDMENT TO THE
EXECUTIVE PENSION PLAN OF THE
FEDERAL NATIONAL MORTGAGE ASSOCIATION,
AS AMENDED AND RESTATED
     WHEREAS, Fannie Mae has established the Executive Pension Plan of the
Federal National Mortgage Association, as amended and restated, effective as of
September 16, 1986 (the “Plan”);
     WHEREAS, the Board of Directors of Fannie Mae (the “Board”), pursuant to
Section 20 of the Plan, has the authority to amend the Plan; and
     WHEREAS, the Board has determined that it is advisable and in the best
interests of Fannie Mae to amend the Plan in the manner hereinafter set forth.
     NOW THEREFORE, the Plan is amended effective March 1, 2007 in the following
respects:

  1.   The definition of “Total Compensation” in Section 2 — Definitions — is
amended and restated in its entirety to read as follows:

“Total Compensation” means the sum of annual base salary, including amounts
deferred by the Participant under the Federal National Mortgage Association
Optional Deferred Compensation Plan, and its successor plans, and amounts which,
pursuant to the election of the Participant, the Corporation has contributed to
any cash or deferred arrangement qualified under Section 401(k) of the Code;
plus:

  (a)   for compensation earned prior to March 1, 2007, the Participant’s other
taxable compensation paid by the Corporation with respect to the calendar year
for which the determination is made; provided, however, that such other taxable
compensation shall be allocated equally over the years in which it is earned.

  (b)   for compensation earned on or after March 1, 2007, the cash bonus earned
by the Participant under the Corporation’s Annual Incentive Plan, or its
successor with respect to the calendar year for which the determination is made.

Notwithstanding paragraphs (a) and (b) above, except as otherwise provided in an
employment agreement, the portion of

 



--------------------------------------------------------------------------------



 



Total Compensation that is not annual base salary shall be limited in each year
to 50 percent of the Participant’s annual base salary for such year.

  2.   Section 11 — Form of Benefit Payments — is amended and restated in its
entirety to read as follows:

Payments under this Plan shall be made monthly to a Participant for as long as
the Participant shall live in an amount equal to one-twelfth of the annual
normal or early retirement benefit, as applicable, in which the Participant is
vested. In addition, if a Participant dies after the Participant’s payments
under the Plan commence, the Participant’s Surviving Spouse (regardless of the
Participant’s age at the time of the Participant’s death) shall be entitled to
monthly payments, commencing on the first day of the month coincident with or
next following the date of the Participant’s death and continuing for the
duration of the Participant’s life, of 100% of the monthly amount which was
being paid to the Participant at the time of the Participant’s death.
Notwithstanding the preceding paragraph, for those employees who first become
Participants in the Plan on or after March 1, 2007:

  (a)   The normal form of benefit payment under the Plan is a single life
annuity (i.e., a monthly payment to the Participant for as long as the
Participant shall live in an amount equal to one-twelfth of the annual normal or
early retirement benefit, as applicable, in which the Participant is vested).
Each Participant may elect to receive in lieu of the normal form of benefit
payment an actuarially equivalent annuity in one of the following forms:

  i.   100% joint and survivor annuity with the Participant’s Surviving Spouse
(i.e., an annuity which is the actuarial equivalent of the benefit in the normal
form which provides monthly income for the life of the Participant with a
survivor annuity for the life of the Participant’s Surviving Spouse which is
equal to 100% of the monthly amount of benefit payable during the joint lives of
the Participant and the Participant’s Surviving Spouse); or

 



--------------------------------------------------------------------------------



 



  ii.   50% joint and survivor annuity with the Participant’s Surviving Spouse
(i.e., an annuity which is the actuarial equivalent of the benefit in the normal
form which provides monthly income for the life of the Participant with a
survivor annuity for the life of the Participant’s Surviving Spouse which is
equal to 50% of the monthly amount of benefit payable during the joint lives of
the Participant and the Participant’s Surviving Spouse).

A Participant who wishes to elect an optional form of benefit under this Section
11(a) shall make application therefore in accordance with the procedures
established by the Committee, which procedures shall require that such election
be made prior to the date benefits commence, and at a time and in a manner that
complies with Section 409A of the Internal Revenue Code.

  (b)   An appropriate adjustment using reasonable actuarial assumptions shall
be made to the Participant’s annual normal or early retirement benefit based on
the form of benefit elected by the Participant. For the purpose of this
Section 11, the actuarial adjustment shall be calculated using the same
mortality assumptions used by the Federal National Mortgage Association
Retirement Plan For Employees Not Covered Under Civil Service Retirement Law.

  3.   A new section 26 is added to the Plan to read as follows:

  26.   Compliance with Section 409A of the Code.

To the extent that benefits are not grandfathered from the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), this
Plan is intended to comply with Section 409A of the Code and shall be construed
and interpreted in accordance with such intent. The Plan may be amended from
time to time by the Board to effect required compliance under Section 409A of
the Code.

  4.   In all other respects the Plan remains unchanged.

 



--------------------------------------------------------------------------------



 



         IN WITNESS WHEREOF, Fannie Mae has caused this instrument to be
executed by its officer this 26th day of February, 2007.

            FANNIE MAE
      By:   /s/ Beth A. Wilkinson         Beth Wilkinson        EVP, General
Counsel & Secretary     

 